Plaintiff in error, Joe Cuneo, was convicted on a charge that he did have possession of intoxicating liquors with intent to sell the same, and his punishment fixed at a fine of $50 and 30 days' confinement in the county jail. From the judgment, he appeals.
The sole question presented is the sufficiency of the evidence to support the verdict. The fact that the defendant did have possession of whisky at his place of business was undisputed, and it was for the jury to determine on the evidence in the case as to whether or not he intended to sell the same. There is nothing in the record to indicate that the defendant did not have a fair trial.
The judgment is therefore affirmed. *Page 715